DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 1-2, 4-7, 10-15, 17-20, 23-27, and 31-32, as filed 03/29/2021, are currently pending and have been considered below.
Priority is generally acknowledged to 61/771,618 and 61,771,609 which were filed 03/01/2013.
The present application, effectively filed before March 16, 2013, is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 10-15, 17-20, 23-27, and 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1

A computer implemented method of managing medical information associated with a patient, the method comprising: 
accessing a historical problem list that is maintained as part of an electronic health record associated with the patient, the electronic health record comprising documented, encounter-related information; 
identifying, by a problem list identification engine implemented by a computing device, from the documented, encounter-related information in the electronic health record at least one diagnosis or condition not present in the historical problem list, comprising one or more potential medical problems with the patient from encounter-related information associated with the patient, wherein identifying the one or more potential medical problems comprises: 
mapping, by a natural language processing (NLP) engine implemented by the computing device, the documented, encounter-related information associated with the patient to one or more clinical identification codes included in a case model associated with the patient, the case model for the patient including a data structured summary view of the patient including the clinical identification codes and relationships therebetween previously developed for the patient; 
determining, by the computing device and using the NLP engine, based on the mapping to the clinical identification codes included in the case model, that each documented item in the documented, encounter-related information is one of (i) current, or (ii) historical; 
limiting, by the computing device, the mapping of the encounter-related information only to the current documented items as determined based on the mapping to the clinical identification codes included in the case model, the current documented items include a first diagnosis and at least one test result indicating a related unlinked aspect of a second diagnosis; and 
identifying, by the problem list identification engine implemented by the computing device, the one or more potential medical problems from the result information of limiting the mapping of the encounter-related information; and
generating, by a problem list module implemented by the computing device, a current problem list comprising the identified potential medical problems, wherein the generated current problem list comprising the identified potential medical problems is different from the historical problem list that is maintained as part of the electronic health record associated with the patient, the identified potential medical problems of the current problem list includes the second diagnosis, and the second diagnosis is a refinement of the first diagnosis

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like “by a computing device”, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but for the “by a computing device” language, identifying potential medical problems or mapping clinical concept codes in the context of this claim encompasses a mental process of the user. Similarly, indicating a related unlinked aspect of a second diagnosis and generating a problem list including the second diagnosis could be performed by a clinician reviewing a chart manually, noticing a second diagnosis, and writing a note in the patient chart indicating the second diagnosis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
claim 7 which recites indicia of potential problems that could be performed mentally or with pen and paper such as by drawing an arrow on paper or claims 2, 4-6, 9-13, 15, 17-20, 22-27, and 29-30 reciting particular aspects of how the idea may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of performing steps “by a computing device” or “generating, based on the selection input, a signal to update, the historical problem list that is maintained as part of the electronic health record associated with the patient” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0276]: “The techniques of this disclosure may be implemented in a wide variety of computer devices, such as one or more servers, laptop computers, desktop computers, notebook computers, tablet computers, hand-held computers, smart phones, or any combination thereof.” see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as using the NLP engine, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-5, 7, 10-13, 15, 17-20, 23-27, and 31-32, additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claim 6, additional limitations which generally link the abstract idea to a particular technological 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using a natural language processing engine to maintain patient records (see Spyns 1997, a review article that describes the state of the art and discusses what is in common use in the field of natural language processing in medicine such as various NLP systems that can be used to map the semantic meaning of free text notes in section 4.2; see Meystre 2005 where the Background section describes the state of the art in problem e.g., “Many authors have reported on methods to automatically map clinical text concepts to a standardized vocabulary,” page 2); generating a signal to update an electronic health record in claims 31 and 32, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), or electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-5 and 17-18 which recite additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii) or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv). Claims 6 and 19 additionally add well-understood, routine, and conventional activity, namely generating an HL7 signal to update a patient record (see HL7 NLM Interoperability Survey 2005, a review article describing that HL7 is in common use in the EMR industry as a way of updating patient records, for example in health information exchange networks on page 4).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Subject Matter Free from Prior Art
Claims 1-2, 4-7, 10-15, 17-20, 23-27, and 31-32 are not anticipated or obvious in view of the prior art. The closest prior art is Green (USP App. Pub. No. 2011/0301982) and Meystre (“Natural Abstract). Neither of these references nor any other identified prior art teaches the inference of a second unlinked diagnosis (i.e., “the current documented items include a first diagnosis and at least one test result indicating a related unlinked aspect of a second diagnosis…the identified potential medical problems of the current problem list includes the second diagnosis, and the second diagnosis is a refinement of the first diagnosis.”)

Response to arguments
Applicant’s arguments filed 03/29/2021 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention includes a technical advantage in that claim 1 “identifies diagnosis or condition not present in the historical problem list based on analyzing the documented, encounter-related information in the electronic health record in combination with the case model of the patient, and generates the current problem list including new diagnosis, thereby obviating the need for manual comparison of medical documentation information and manual input from a human user. In this way, amended claim 1 provides techniques by which a system may potentially expedite the overall process of remediating missing undocumented item(s) in the medical documentation, by automating portions thereof.” Remarks page 11. Applicant further argues that this alleged improvement facilitates more resource-efficient extraction of medical information to improve encounter-related documentation. Remarks page 12. This solution “identifies at least one diagnosis or condition not present in the historical problem list without manual review of Remarks page 12. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. 
Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s ability to store data in a particular data structure (i.e., a self-referential database), the claimed invention purports to improve problem list maintenance by automatically identifying new diagnoses. This is an improvement to an abstract idea because identifying new diagnoses is something that can be performed mentally by a clinician reviewing the patient chart. Aspects of the claimed invention that are not mental processes such as NLP generally link the abstract idea to a particular technological environment or field of use and well-understood, routine, and conventional as described in further detail above. There is no indication that Applicant’s developed novel techniques for natural language processing. In fact, Applicant’s specification suggests that natural language processing is simply a way to automate manual review (par. [0050]: The coding process is typically either done automatically using natural language processing algorithms or by professional coders reviewing the encounter-related documentation (or some combination of automated algorithms and manual coding).).
Applicant argues that the claimed “invention is not directed to any one of the abstract ideas grouped in the revised USPTO guidance for subject matter eligibility. The present computer implemented invention requires complicated, computer-implemented steps implemented by non-hardware components (e.g., an NLP engine, a problem list identification engine, etc.) in a computing device based on specific data structures such as, for example, a data structured summary view of the patient, etc., which cannot be labeled as abstract ideas.” Remarks page 13. This is not persuasive because as described above, each aspect of the claimed invention can be performed mentally but for generic computers that are used as tools and other well-understood, routine, and conventional technology like natural-language processing. For these reasons, the 101 rejections are maintained.
Regarding the prior art rejections, all obviousness rejections are withdrawn so Applicant’s arguments are moot.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/               Examiner, Art Unit 3626